In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3312 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

EUGENE WEARING, 
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
         No. 3:14‐CR‐00122‐001 — William M. Conley, Judge. 
                     ____________________ 

        ARGUED JULY 7, 2017 — DECIDED JULY 26, 2017 
                 ____________________ 

   Before WOOD, Chief Judge, and BAUER and FLAUM, Circuit 
Judges. 
    WOOD, Chief Judge. Hoping to earn some money as a pimp, 
Eugene Wearing recruited a 15‐year‐old acquaintance, KV #1, 
to earn money as a prostitute. He posted a Craigslist ad with 
her photo and twice tried to arrange a rendezvous with a cli‐
ent.  But  both  assignations  fell  through,  and  soon  afterward 
KV #1  had  second  thoughts  and  alerted  her  mother,  who 
called the authorities. At a bench trial Wearing was convicted 
2                                                      No. 16‐3312 

of violating 18 U.S.C. § 1591, which makes sex trafficking of 
children a federal crime if done “in or affecting interstate or 
foreign  commerce.”  In  this  appeal  Wearing  challenges  only 
the  sufficiency  of  the  evidence.  He  argues  that  the  govern‐
ment was required to, but did not, prove two critical points: 
(1)  that  KV #1  had  engaged  in  a  “commercial  sex  act,”  and 
(2) that  his  recruitment  of  the  victim  (as  opposed  to  the 
scheme as a whole) affected commerce. We find no merit in 
either argument, and so we affirm the conviction. 
                                  I 
    The bench trial was conducted entirely through a written 
stipulation.  In  it,  Wearing  admitted  that  he  suggested  to 
KV #1  that  she  could  earn  some  money  by  performing  oral 
sex. He drove her to a hotel and had her “audition” on him, 
after which he scheduled a client visit. But police were at the 
hotel for an unrelated matter, and no sexual contact took place 
because Wearing and the client felt that it was too risky. Later 
Wearing photographed KV #1 in her underwear and posted 
the pictures on Craigslist. He gave KV #1 a tour of an apart‐
ment where he said “business” would take place, explaining 
that  she  would  “giv[e]  blowjobs”  or,  “if  she  wanted,”  have 
intercourse with clients, though no clients joined them at that 
time.  Wearing  later  took  KV #1  back  to  the  apartment;  she 
asked to go home, but he refused, saying that she had com‐
mitted  to  their  arrangement  and  needed  to  do  what  he 
wanted. He then had intercourse with her and sent an e‐mail 
inviting  a  client  (who  never  responded)  to  join  them  at  the 
apartment. The parties stipulated that before her mother con‐
tacted authorities, KV #1 had not engaged in a “commercial 
sex act,” which 18 U.S.C. § 1591(e)(3) defines as “any sex act, 
on account of which anything of value is given to or received 
No. 16‐3312                                                           3

by any person.” The parties also stipulated that the Craigslist 
posting used channels of interstate commerce. 
    Wearing’s only defenses at trial were that a conviction un‐
der  section 1591  requires  proof  that  the  victim  actually  en‐
gaged in a commercial sex act, and that the recruitment itself 
had to have been (but was not) accomplished through means 
affecting commerce. The district court rejected both points. It 
held that section 1591 can be violated even if a commercial sex 
act is never consummated, and it concluded that all of a de‐
fendant’s  actions,  not  just  his  efforts  to  recruit  child  prosti‐
tutes,  are  relevant  in  assessing  whether  the  statute’s  com‐
merce  element  is  satisfied.  Although  violations  of  sec‐
tion 1591 typically are described as “human trafficking”—the 
label  the  government  used  when  describing  Wearing’s 
crime—the  district  court  sentenced  him  to  180 months’  im‐
prisonment,  well  below  the  guidelines  range  of  324  to 
405 months. The court thought that “child abuse” more accu‐
rately  describes  Wearing’s  offense  and  observed  that  “it’s 
hard for me to see this as a classic case of human trafficking.” 
                                   II 
    In this court, Wearing renews his argument that in order 
to convict under section 1591 the government must prove that 
the  victim  actually  engaged  in  a  commercial  sex  act.  If  the 
government had included a charge of attempt to traffic under 
18  U.S.C.  § 1594(a),  which  carries  the  same  penalties  as  the 
completed offense under section 1591, we would have little to 
do. Wearing’s stipulation leaves no doubt that he completed 
every step necessary to bring about a commercial sex transac‐
tion between KV #1 and the client at the hotel; only the fortu‐
itous presence of the police interrupted the crime. Moreover, 
we recognize that Federal Rule of Criminal Procedure 31(c)(3) 
4                                                       No. 16‐3312 

says that a defendant may be found guilty of “an attempt to 
commit  an  offense  necessarily  included  in  the  offense 
charged,  if  the  attempt  is  an  offense  in  its  own  right.” 
See also United  States  v.  Feinberg,  89 F.3d  333,  339  (7th Cir. 
1996)  (explaining  that  lesser‐included  offenses,  such  as  at‐
tempt, need not appear in indictment, so long as any depar‐
ture from the strict terms of the indictment would neither sur‐
prise  nor  prejudice  the  defendant).  It  is  possible  that 
Rule 31(c)(3)  is  satisfied  here,  since  section 1594(a)  provides 
that  whoever  “attempts  to  violate  section  …  1591  shall  be 
punishable  in  the  same  manner  as  a  completed  violation  of 
that section.” But no other circuit has excused the failure to 
charge under section 1594(a) in a situation such as this one. 
Rather than wade into a debate about charging requirements, 
surprise, prejudice, and the like, we prefer to turn directly to 
the merits. 
   We begin with the language of the statute. At the time of 
the crime, section 1591 read, in relevant part: 
       (a) Whoever knowingly— 
              (1) in or affecting interstate or foreign com‐
           merce  …  recruits,  entices,  harbors,  trans‐
           ports, provides, obtains, or maintains by any 
           means a person …  
              … 
           knowing, or in reckless disregard of the fact, 
           that … the person has not attained the age of 
           18  years  and  will  be  caused  to  engage  in  a 
           commercial sex act, shall be punished as pro‐
           vided in subsection (b). 
No. 16‐3312                                                          5

Wearing argues that the use of the future tense of the passive 
voice in the phrase “will be caused to engage in a commercial 
sex act” implies that Congress intended the completed act to 
be  a  necessary  element  of  the  crime.  But  his  suggestion  re‐
quires  us  to  ignore  the  fact  that  Congress  chose  the  future 
tense—a choice that is inconsistent with the notion that a com‐
mercial sex act must already have happened before a viola‐
tion  can  be  shown.  A  likelier  explanation  is  that  Congress 
used the passive voice as a way of signaling that the defend‐
ant was not entitled to a pass if, instead of personally causing 
the victim to engage in a sex act, the defendant allowed a cli‐
ent  or  a  codefendant  to  do  so.  See United States  v.  Adams, 
789 F.3d 903, 906–07 (8th Cir. 2015) (affirming mother’s con‐
viction  under  section 1591  where  a  rational  jury  could  have 
inferred that, in exchange for pills, she took daughter to friend 
knowing  he  would  order  daughter  to  engage  in  sex  act); 
United  States  v.  Jungers,  702 F.3d  1066,  1073  &  n.6  (8th Cir. 
2013) (concluding that use of passive voice in section 1591 “re‐
flects ‘agnoticism … about who’ causes the child to engage in 
the  commercial  sex  act”  (quoting  Watson  v.  United States, 
552 U.S.  74,  80  (2007)).  Wearing’s  argument  that  “will”  im‐
plies  certainty  because  it  is  more  definite  than  “may”  or 
“might” is inaccurate—the amicus curiae brief filed in this case 
from a professional linguist even observes that “[i]n its central 
function of referencing the future, ‘will’ is vague over a range 
of degrees of certainty.” 
   The  more  logical  reading  of  the  phrase  “knowing …  the 
person … will be caused to engage in a commercial sex act” is 
that it describes the acts that the defendant intends to take—
that is, that he means to “cause” the minor to engage in com‐
mercial sex acts. That is the interpretation other circuits have 
adopted; they have concluded that the statute uses the future 
6                                                        No. 16‐3312 

tense  to  describe  the  defendant’s  plan  for  the  victim  at  the 
time he recruits her. See, e.g., United States v. Mozie, 752 F.3d 
1271, 1286 (11th Cir. 2014) (accepting evidence that defendant 
recruited  victims  “to  engage  in  commercial  sex  acts,”  even 
though those acts never materialized, as sufficient to support 
a  section 1591  conviction);  United States  v.  Willoughby, 
742 F.3d 229, 241 (6th Cir. 2014) (concluding that section 1591 
offense  was  complete  when  defendant  left  victim  at  client’s 
home  knowing  she  would  be  caused  to  perform  a  sex  act); 
United States  v.  Garcia‐Gonzalez,  714 F.3d  306,  312  (5th Cir. 
2013) (reading section 1591 to require completed sex act as es‐
sential element “erases the meaning of ‘will be’ from” the stat‐
ute); Jungers, 702 F.3d at 1074 (conviction under section 1591 
does not require “engaging in a sex act”); United States v. Todd, 
627 F.3d 329, 334 (9th Cir. 2010) (explaining that section 1591’s 
knowledge  element  means  that,  in  committing  offense,  de‐
fendant plans to force the victim to engage in a commercial 
sex transaction); United States v. Corley, No. 14‐1709, 2017 WL 
549021,  at *3  (2d  Cir.  Feb. 9,  2017)  (rejecting  contention  that 
section 1591  requires  government  to  prove  victim  actually 
performed commercial sex act). 
    Similar wording appears in 18 U.S.C. § 924(h), which pro‐
hibits transferring a firearm “knowing that such firearm will 
be  used  to  commit”  a  crime  of  violence  or  drug  trafficking 
crime. The words “will be used” cannot logically mean that a 
completed crime of violence is an element of section 924(h). If 
a gun‐shop customer asks to buy a gun suitable for shooting 
a public official, the gun dealer who sells that firearm is guilty 
of the substantive offense, not just an attempt, if police stop 
the customer on his way to shoot the official. See United States 
v. Smith, 792 F.3d 760, 763, 768 (7th Cir. 2015) (affirming sec‐
No. 16‐3312                                                             7

tion 924(h) conviction where defendant had sold firearms ex‐
pecting that purchaser, an undercover agent posing as drug 
dealer, would smuggle guns to Mexico). The gun dealer in the 
hypothetical has completed every step of the crime. There is 
no  reason to  believe  that  Congress  intended a conviction to 
turn on the customer’s success in carrying out the shooting. 
Similarly, Wearing completed his role under section 1591; one 
client’s failure to show up and the other’s change of heart say 
nothing about Wearing’s own actions. 
    It  is  true,  as  amicus  points  out,  that  section  1591  also  re‐
quires  knowledge  of  the  victim’s  status  as  a  minor.  Amicus 
reasons that this means that at some point prior to the indict‐
ment, the commercial sex act must be completed. But it is one 
thing to know that a person “is” a minor, and quite another to 
know that the defendant “will” bring about an action in the 
future. In that critical sense, the two elements of the offense 
differ. The statute requires that the defendant recruit the vic‐
tim knowing her current age and knowing his plan to prosti‐
tute her after the recruitment. Nothing in the statute signals 
that  the  plan  must  be  fully  carried  out  before  conviction  is 
possible. 
     Wearing next asserts that the government failed to prove 
that his actions affected interstate or foreign commerce as re‐
quired by section 1591. Based on the statute’s wording, he ar‐
gues that “in or affecting” commerce modifies only the verbs 
immediately following the reference to interstate commerce—
that is, “recruits, entices, harbors,” etc.—and not the remain‐
der of the statute. As a matter of first principle, one could im‐
agine this reading of the statute, but we have not interpreted 
it in such a cramped way. In United States v. Campbell, we con‐
8                                                       No. 16‐3312 

cluded  that  a  prostitution  business  affected  interstate  com‐
merce by using Internet and telephone services from out‐of‐
state  companies,  advertising  online,  purchasing  out‐of‐state 
supplies,  and  employing  out‐of‐state  workers.  770 F.3d  556, 
574–75 (7th Cir. 2014); see also United States v. Phea, 755 F.3d 
255, 263 (5th Cir. 2014) (noting that defendant had purchased 
phone for victim and included phone number in Internet ad‐
vertisement, clients contacted victim at that number, and de‐
fendant  directed  victim  to  have  intercourse  with  prostitute 
from another state); Todd, 627 F.3d at 333 (concluding that sex 
trafficking  advertised  across  state  lines  affected  interstate 
commerce).  Notably,  all  of  these  cases  were  decided  before 
Congress  amended  the  list  of  verbs  in  section 1591(a)(1)  in 
2015 to include “advertising” expressly. Wearing does not re‐
spond  directly  to  these  decisions;  instead  he  cites  others  in 
which the commerce link was too attenuated from the defend‐
ant’s illegal activity to support federal prosecution. The latter 
decisions do not help him, because his assertion is that section 
1591’s commerce requirement is linked to only one element of 
the offense—the recruitment. But there is more to the offense: 
the scheme to prostitute the minor. Wearing stipulated that 
the Craigslist advertisement—an integral part of his scheme 
to prostitute KV #1—affected interstate commerce. This pre‐
cludes him from successfully maintaining that the effect of his 
actions  on  interstate  commerce  is  so  distant  from  his illegal 
activity that his actions do not add up to a federal crime.
    The district court thought that this was not the classic case 
of human trafficking as described in the statement of purpose 
of  the  Trafficking  Victims  Protection  Act,  of  which  sec‐
tion 1591 is part. We are not so sure; unfortunately, trafficking 
happens, one victim at a time, at the domestic level just as it 
does  internationally. Congress  indicated  in the statement of 
No. 16‐3312                                                          9

purpose that it was concerned about the transnational and na‐
tional  effects  of  human  trafficking,  the  role  of  sophisticated 
criminal enterprises, and the violence and isolation trafficking 
visits on poor women and children. 22 U.S.C. § 7101. Wearing 
sees  his  crime  as  indistinguishable  from  sexual  abuse  of  a 
child or child prostitution, both punishable under the laws of 
Wisconsin,  where  this  offense  occurred.  See WIS.  STAT. 
§§ 948.02, 948.08. Only one victim was involved, Wearing did 
not isolate  KV #1  from her family, and  he did not transport 
her to another state or country. 
    There is no reason why Wisconsin and the federal govern‐
ment could  not both have  addressed this problem:  overlap‐
ping state and federal laws are nothing new. Section 1591 is a 
statute  designed  to  protect  minors—even  one  minor—from 
forced participation in the sex trade. The facts to which Wear‐
ing stipulated are sufficient to support his conviction and the 
district  court  made  no  error  of  law,  and  so  we  AFFIRM  the 
judgment of the district court.